Title: To John Adams from Philip Mazzei, 27 September 1785
From: Mazzei, Philip
To: Adams, John


          
            Dear Sir,
            Paris, 27. September 1785.
          
          Permit me, Sir, to give you my sincere thanks for the Kind letter you have taken the trouble to write to Mr. Jefferson on my account. I hope you recd. of Col. Franks my preceding of the 5th. instt., & would be much obliged to you, Sir, for the testimonial of the British merchts. I took the liberty in it to ask you for, as well as the other informations, should there by any Virginian able to furnish you with them. I would likewise be glad to Know the day of the first meeting of our Convention; as I only remember it was in the month of August 1784.
          Having been pleased to express some time past, that you would not dislike to hear the motives, which induced me to think of & promote in Virginia the institution of a Society, now called the Constitutional Society, I shall endeavour to account for it as well as I can.
          I must observe, Sir, that our Convention, in the spring of 1776, assumed to form a Constitution without a special power from the People to that effect; at a time too, when a good number of the Representatives were gone home for harvest, & those who remained were of course in a great hurry to go. I complained loudly of that step, & wrote a piece on purpose, which was signed by about 7/8 of my fellow-Countrymen to serve as Instructions to our Delegates, declaring that we would submit to it for the present, not to give our Enemy the hope of a want of union among us, but that we would considere it as a Govt. intended to serve only pro tempore, untill we should be at leasure to make a solid one with proper power, & the requisite solemnity. My dear Sir, I was (to my sorrow) the only person in Virginia, who made any public complaint about it, pointing out the dreadful evils our Posterity might labour under, from our want of legality, & even solemnity, in an affair likely to decide of the future happiness, or misery of a Community. Mr. Jefferson, who was at that time in Congress with Mr. Wythe, wrote a letter to Mr. Edd. Randolph in Williamsburgh, in which he observed that our Delegates had no right to make a Constitution without a special power from the People. I never heared that any thing more was said on that subject, during the war.
          In the forming of the Constitution they lost sight of the Bill of Rights, & in every session of Assembly they have since departed, both from the Bill of Rights & the Constitution.
          You will agree with me, I hope, Sir, in thinking that it would be dangerous to let our present Constitution remain upon an illegal foundation, was it even as good a one as we could wish. But, Sir, to mention only a few errors of the most alarming— One branch of our Legislature is omnipotent; the other, who ought to act as a wise & prudent tutor, is rendered almost insignificant & contemptible; our first Magistrate is a cyfer; the Executive & Judiciary Powers are totally dependent on the Legislative; the right of Suffrage & Representation is still on a very unequal footing; & the mode of election is upon the whole exceedingly bad.
          When I lately returned to Virginia, I heared that Mr. Patrick Henry had declared against innovations. He had just gone home from the Assembly, where he had been a strong advocate against paying the british debts, & giving Congress the power of regulating trade. I went 250. miles to spend 5. days with him, on purpose to try what I could do. One of the most noble, most sensible, & virtuous men on the Globe, Col. James Madison (with whom I had been 9. days to consult, & digest matters) dispaired I could succeed in any one point. However, I succeeded fully on the article of giving power to Congress, & partly on the affair of the british debts. As to the Constitution, he agreed on its containing many errors, but declared against innovations for reasons which I could not, & I dare say you would not allow to be good. I wish that our old Friend may not be desirous of Keeping omnipotence in that House, where he himself is omnipotent. Probably he flatters himself, that no great evil will ever happen, because he does not see it imminent. I have Known many characters, who would have sacrificed their passions to the public good, if those passions had not mislead their judgement.
          I have always been of opinion, that Freedom cannot long subsist in any Country, unless the generality of the People are sensible of its blessings, & tolerably well acquainted with the principles on which alone it can be supported. The situation I found my dear Country in, as soon as I arrived there, made me conclude that it was high time to do some thing for the instruction of the mass of People. I conceived that nothing could answer my end better than a Society, founded on the principles contained in the printed paper I took the liberty to send you. I conceived likewise, that when the People see a number of respectable men, among whom some of the first characters in the Country, purposely imployed in instructing them (in which undertaking they can have no particular interest, besidess the noble satisfaction of exerting their talents in support of liberty) they will not only be thankfull to them, but they also will, in all matters not easily understood, pay regard to their opinion in preference to that of certain persons, who now too easily & too often succeed to mislead them. You Know, Sir, much better than I do, that there will always be, in all Countries, some regulations necessary to be made for the wellfare of the Community, which will afford the cunning & self-interested favorable opportunities to deceive a number of good men; because their inconveniencies will easily & soon be seen & felt, while their good effects (’though so far superior as to bear no comparison with the inconveniencies) cannot be conceived, or rather foreseen but by a few, on account of their being remote, & the result of a variety & a complication of causes.
          
          You may have observed, Sir, that there is among the Subscribers a number of men able to do a great deal of good, provided they can overcome indolence, the infernal Goddess who precide in all our affairs both public & private. There would have been a many more, had it been more Known, which was prevented by our being too scattered. But since its publication I understood that other clever fellows had applied to become Members. Col. George Mason, on whom I called in May last in my way to New-York, as soon as he saw the plan assured me he would be a Member, & do his duty as such. I wish he really would, as he can be an amazingly useful one. For my part, I can do very a little in it, but I will not certainly be backward in doing my duty; and as long as I do it to the best in my power, I shall feel a self approbation of my conduct. I do not conceive that the bad effects of the existing imperfections in our Govt. will affect me; I am old, & have no children; but the honest part of the inhabitants of this Globe are my brethren, Posterity my children; & was I to go & spend the remainder of my days in China, I would with pleasure, & in compliance with what I think my duty, contribute all my exertions to the forming of an asylum for Mankind from oppression.
          I take the liberty to inclose you a copy of my Essay on Sumptuary Laws, mentioned in the records of the Society, & would be obliged to you for your opinion of it, in regard to the sentiments only, as I can have no pretension to the diction.
          I would take it as a particular favour, if you would with the whole power of your eloquence express to your most worthy Lady the high esteem, respect, & veneration, which from your Knowledge of me you can easily conceive I must entertain of her, after having been informed by our noble friend Mr. Jefferson of her charming, wonderful, & truly uncommon merit. I do not wonder now, that you could no be happy so far a part from so sensible & so amiable Companion.
          I am with the most sincere attachment, & profound respect, / Dear Sir, / your Excellcy: most Humble, & / most Obedient Servant
          
            Philip Mazzei
          
        